Case 1:17-cv-00130-MAC-KFG Document 30 Filed 03/04/19 Page 1 of 2 PageID #: 414




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA,                        §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:17-CV-130
                                                  §
 REAL PROPERTY LOCATED AT                         §
 6140 EASTEX FREEWAY, BEAUMONT,                   §
 JEFFERSON COUNTY, TEXAS,                         §
 INCLUDING ALL BUILDINGS,                         §
 APPURTENANCES, AND                               §
 IMPROVEMENTS, et al.,                            §
                                                  §
                 Defendants.                      §

                              FINAL JUDGMENT OF FORFEITURE

          The remaining parties filed their Motion for Entry of Final Judgment of Forfeiture (#29).

 They request that the Court enter a final judgment of forfeiture as to the remaining defendant

 currency pursuant to the parties’ Stipulation and Settlement Agreement.

          The Court ORDERS that the Motion for Entry of Final Judgment of Forfeiture (#29) is

 GRANTED. The Court further ORDERS that pursuant to the agreement of the parties, and for

 good cause shown, $230,100.00 in United States currency (“Defendant Property”) is forfeited in

 its entirety to the United States. All other claims and interests in and to the Defendant Property

 are forever foreclosed and barred. The Defendant Property is to be disposed of according to law.

 The Court adopts and approves the Stipulation and Settlement Agreement (#29-1) entered into by

 the United States and Larry Tillery.
Case 1:17-cv-00130-MAC-KFG Document 30 Filed 03/04/19 Page 2 of 2 PageID #: 415



        This civil forfeiture action is DISMISSED with prejudice, with each party to bear its own

 fees and expenses. The Court retains jurisdiction to enforce the settlement. The Clerk is directed

        . this case.
 to CLOSE
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 1st day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
